DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See para 0046.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokuhisa (JP 2014-32277 in IDS, machine translation provided with Office Action, page numbers refer to the translation).
Regarding claim 1, Tokuhisa discloses a wavelength conversion system (Fig. 2) comprising:  
A.    a first nonlinear optical crystal (35, Fig. 2) to which first pulsed laser light (Lv1) having a first polarization state (“p-polarized”) and a first wavelength (241.8 nm, page 4, “laser beam Lv 1 having a wavelength of 241.8 nm”) and second pulsed laser light (La2) having a second polarization state (“s-polarized”) and a second wavelength (1934 nm, page 4, “having a wavelength of 1934 nm”) are inputted and which is configured to output in response to the input the second pulsed laser light and first sum frequency light (Lv2, page 4, “wavelength conversion optical element 35 is a nonlinear optical crystal that generates a sum frequency of the first ultraviolet laser light Lv1 and the second infrared laser light La2”) having the second polarization state (“s-polarized”, “the second infrared laser beam La 2 and the second ultraviolet laser beam Lv 2 emitted from the preceding wavelength conversion optical element 35 are in the same polarization state”) and a third wavelength (214.9 nm) produced by sum frequency mixing of the first wavelength with the second wavelength; and
B.    a second nonlinear optical crystal (36, Fig. 2, page 5) to which the first sum frequency light (Lv2) and the second pulsed laser light (La2) outputted from the first nonlinear optical crystal are inputted and which is configured to output in response to the input third pulsed laser light (Lo) having a fourth wavelength (“laser light Lo having a wavelength of 193.4 nm is generated”).

Regarding claim 3, Tokuhisa discloses wherein the second wavelength (1934 nm) is longer than the first wavelength (241.8 nm), the first wavelength is longer than the third wavelength (214.9 nm), and the third wavelength is longer than the fourth wavelength (193.4 nm).
Regarding claim 5, Tokuhisa discloses wherein the fourth wavelength is produced by sum frequency mixing of the second wavelength with the third wavelength (page 5, “wavelength conversion optical element 36 is a nonlinear optical crystal that generates a sum frequency of the second ultraviolet laser light Lv2 and the second infrared laser light La2 by sum frequency generation”).
Regarding claim 6, Tokuhisa discloses wherein the first and second polarization states are each a state of linearly polarized light having a polarization direction parallel or perpendicular to a plane defined by an optical axis of the corresponding nonlinear optical crystal and an optical path axis of light incident thereon, and the polarization directions in the first and second polarization states are perpendicular to each other (s-polarized and p-polarized ordinary and extraordinary lights disclosed on pages 4 and 5 have the polarization direction either parallel or perpendicular to a plane defined by the optical axis of a nonlinear optical crystal and the optical path axis of incident light).
Regarding claim 7, Tokuhisa discloses wherein the first nonlinear optical crystal has a type-2 phase matching condition (page 4), and the second nonlinear optical crystal has a type-1 phase matching condition (page 5).
Regarding claim 15, Tokuhisa discloses a method (Fig. 6, page 2 and 6) for processing a workpiece (115), the method comprising exposing the workpiece to laser light outputted from a laser apparatus (LS) for exposure apparatus including the wavelength conversion system according to claim 1.
.

Claim(s) 8, 10, 12-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshita (JP 2013-156448 in IDS, machine translation provided with Office Action, page numbers refer to the translation).
Regarding claim 8, Oshita discloses a wavelength conversion system (Fig. 2) comprising: 
A.    a first nonlinear optical crystal (32) to which first pulsed laser light (ω) having a first polarization state (p-polarization, “up and down arrows” in Fig. 2) and a first wavelength (1547 nm) and second pulsed laser light (2ω) having the first polarization state (p-polarization) and a second wavelength (page 4, “wavelength of ½”) are inputted and which is configured to output in response to the input the second pulsed laser light (2ω) and first sum frequency light (3ω) having the second polarization state (s-polarization, indicated by a circle with a dot, Fig. 2) and a third wavelength (page 4, “wavelength is 1/3”) produced by sum frequency mixing of the first wavelength with the second wavelength (page 4);
B.    a wave plate (37) to which the first sum frequency light (3ω) and the second pulsed laser light (2ω) outputted from the first nonlinear optical crystal (32) are inputted and which is configured not to change the polarization state of the first sum frequency light but change the polarization state of the second pulsed laser light to the second polarization state (s-polarization, page 4, “the second harmonic wave 2ω of p-polarized light transmitted through the wavelength conversion optical element 32 are incident on the two-wavelength wavelength plate 37”, “two-wavelength wavelength plate 37 rotates only the polarization plane of the second harmonic 2ω by 90 degrees without rotating the polarization plane of the third harmonic 3ω”) ; and
C.    a second nonlinear optical crystal (33) to which the first sum frequency light (3ω) and the second pulsed laser light (2ω) having passed through the wave plate (37) are inputted 
Regarding claim 10, Oshita discloses wherein the second wavelength is longer than the first wavelength, the first wavelength is longer than the third wavelength, and the third wavelength is longer than the fourth wavelength (page 4).
Regarding claim 12, Oshita discloses wherein the fourth wavelength is produced by sum frequency mixing of the second wavelength with the third wavelength (“generating the sum frequency of the second harmonic 2ω of s-polarized light and the third harmonic 3ω of s-polarized light”).
Regarding claim 13, Oshita discloses wherein the first and second polarization states are each a state of linearly polarized light having a polarization direction parallel or perpendicular to a plane defined by an optical axis of the corresponding nonlinear optical crystal and an optical path axis of light incident thereon, and the polarization directions in the first and second polarization states are perpendicular to each other (s-polarized and p-polarized lights disclosed on pages 4-6 have the polarization direction either parallel or perpendicular to a plane defined by the optical axis of a nonlinear optical crystal and the optical path axis of incident light).
Regarding claim 14, Oshita discloses wherein the first nonlinear optical crystal has a type-1 phase matching condition, and the second nonlinear optical crystal has the type-1 phase matching condition (page 3, “wavelength converting optical element is cut out from the first pulsed light and the second pulsed light with a crystal orientation that generates the first converted pulsed light by either type I phase matching or type II phase matching, and the third wavelength. Is a wavelength that generates the second converted pulsed light from the first pulsed light and the third pulsed light by the other of the type I phase matching and the type II phase matching”).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuhisa in view of Zhao et al. (Zhao) (2017/0338617).
Regarding claim 4, Tohuhisa discloses the fourth wavelength in the range of 193.25 nm to 193.5 nm (193.4 nm).  Although Tohunisa does not disclose wherein the first wavelength is 257.5 nm, the second wavelength falls within a range from a wavelength longer than or equal to 1549 nm to a wavelength shorter than or equal to 1557 nm, and the third wavelength falls within a range from a wavelength longer than or equal to 220.80 nm to a wavelength shorter than or equal to 220.96 nm, it would have been obvious to change the input laser light wavelengths to obtain different sum frequency lights.  Zhao discloses a first nonlinear optical crystal (18), a first pulsed laser light (L1) having a first wavelength (257.5 nm), a second pulsed laser light (L2) .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshita in view of Tokuhisa.
Oshita discloses that the second nonlinear optical crystal (33) is a CLBO crystal (page 4, LBO or CLBO).  However, Oshita does not disclose that the first nonlinear optical crystal (32) is a CLBO crystal.  Oshita discloses and LBO crystal (page 4).  Tokuhisa discloses on page 4 that the first nonlinear optical crystal (35) can be LBO crystal or CLBO crystal can be used.  Therefore it would have been obvious to one of ordinary skill in the art to provide a CLBO crystal as the first nonlinear optical crystal instead of LBO crystal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshita in view of Zhao et al. (Zhao) (2017/0338617).
Regarding claim 11, Oshita does not disclose the claimed wavelengths.  Although Oshita  does not disclose wherein the first wavelength is 257.5 nm, the second wavelength falls within a range from a wavelength longer than or equal to 1549 nm to a wavelength shorter than or equal to 1557 nm, the third wavelength falls within a range from a wavelength longer than or equal to 220.80 nm to a wavelength shorter than or equal to 220.96 nm, and the fourth wavelength falls within a range from a wavelength longer than or equal to 193.25 nm to a wavelength shorter than or equal to 193.50 nm,  it would have been obvious to change the input laser light .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuksenkove et al. (2009/0185583) discloses in Fig. 3, a first nonlinear optical crystal (110A), a second nonlinear optical crystal (110C), a first pulsed laser light (108A) with a first wavelength and a second pulsed laser light (108B) with a second wavelength, but does not disclose the polarization of the light as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	June 18, 2021